DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 38 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 38 lacks corresponding shared technical feature since claim 38 is directed to a method of calibration as opposed to a method of brewing.  New claim 38 is directed to the same previously withdrawn claim 16 per the restriction requirement of 12/21/19 and the response to the restriction requirement withdrawing claims 16-21 without traverse of 12/5/19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-11, 22 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Beharry et al. (20080041231) in view of Oh (20130344205).
Beharry teaches a process for brewing a beverage in a beverage brewing system (par. 0001), said system comprising;
Flowing water into a water inlet line (par. 0033), 
Measuring a flow rate of the water flowing through the inlet line (par. 0064 fig. 10 ref. 206) using a flow meter (fig. 10 ref. 102) connected to a controller (par. 0064; par. 0033 lines 8-11)
The controller controlling a flow rate of water flowing through the inlet line (par. 0033, 0064) by adjusting a water pump (par. 0064 fig. 10 ref. 104) connected to the inlet line (par. 0064)
measuring a temperature of the water with a temperature sensor (par. 0064 ref. 208) connected to the controller (par. 0064; inlet comprising pump; heater);
after the temperature of the water has been measured (par. 0065 last 6 lines; par. 0067 temp. data of water remaining) flowing the water from the inlet line (par. 0073; volume not met) into and through at least one heating device (par. 0064) providing a constant amount of heat to the flow of water to form a flow of heated water exiting the at least one heating device (par. 0035 desired temperature; par. 0070; predetermined temp.);
measuring a final temperature of the flow of heated water by a further temperature sensor (par. 0064 ref. 110) connected to the controller (par. 0064);
the controller determining a heating flow rate of water through the at least one heating device (par. 0071) to provide a predetermined temperature of the flow of heated water based on a temperature reading from the inlet temperature sensor (par. 0064) and the constant amount of heat provided by the at least one heating device (par. 0071);
the controller adjusting the flow rate of the water through the inlet line to adjust (par. 0033; 0064; par. 0071) to adjust the flow rate of the flow of water through the at least one heating device (par. 0064 par. 0071) to the heating flow rate that provides the predetermined temperature of the flow of heated water (par. 0071),

Beharry teaches automatic control of beverage brewers for the purpose of improving on the difficulty of controlling water temperature during brewing.  Thus one of ordinary skill in the art would have been motivated to look to the art of controlled temperature feedback of beverage brewers as further taught by Oh.
Beharry teaches a temperature sensor for providing temperature data of the liquid prior to a brewing operation (par. 0064; brewing liquid stored in) and further teaches detecting the temperature of the water prior to heating such that the controller may rely on temperature data of the liquid to set the control parameters including the required degree of heating (par. 0065).
Thus since Beharry recognizes a temperature sensor for providing the initial water temperature prior to heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange or further provide a temperature sensor on the inlet line as taught by Oh (par. 0064) for its art recognized and applicants intended purpose of providing first and second temperature sensors as taught by both such that the controller may monitor the temperatures at the inlet and the outlet through the first and second temperature sensors.  The advantage being providing the same solution to improving on the difficulty of controlling water temperature during brewing, specifically since the controller may adjust the speed of the pump to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature as taught by both.
The power supply to said at least one water heating device is maintained at a substantially constant level (par. 0054; within constant range; par. 0064 not necessary to change).
The controller determines said predetermined temperature by calculating (par. 0071, 0059) the flow rate of water resulting in said predetermined temperature (par. 0071, 0072).
Wherein at least one of the following settings is selected ii)    a plurality of brewing cycles are performed at different temperatures (par. 0073; correct temp added water; par. 0074; including 100C steam purge).
The water inlet line is in communication with a pressurized or non-pressurized water source (par. 0033).
A container is connected upstream to said water inlet line (par. 0033 ref. 12 storage reservoir).
The brewing substance is coffee (par. 0001).
With respect to claim 7 and 37, though silent to teaching a numerical temperature value, Beharry does teach brewing at predetermined temperatures which control the operation of the 
Thus since both teach brewing coffee at predetermined known brewing temperatures to achieve a same brewed beverage, since Beharry recognizes maintaining and controlling specific brewing water temperature to achieve a defined target temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Beharry and Oh and provide predetermined temperature ranges from about 80C (176F) to about 96°C (204.8) thus providing ideal brewing temperatures and more specifically controller adjusted temperature specific to user taste since “lower brewing temperatures may result in more sour coffee taste, while higher brewing temperature may result in more bitter taste” (par. 0040).
With respect to claim 24, the controller controlling a flow rate of the water flowing through the inlet line by adjusting the water pump connected to the inlet line (fig. 10 ref. 10).
Though silent to a desired degree of the flow rate of the water fluctuates at most up to 1 % from a calculated set-point.  It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught constant flow rate as taught by Beharry for its art recognized purpose of providing adequate time for the flow to achieve the desired heated target temperature prior to exiting the heater as taught.  
It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught small difference in target temperature (par. 0071) thus achieving the desired target temperature with minor fluctuation of flow rate as taught by Beharry in the instance only small difference in temperature occur and achieve the desired heated target temperature prior to exiting the heater as taught.  
Wherein the measured final temperature of the heated water by the further temperature sensor is different from the predetermined temperature in a first brewing process (any step par. 0071) and the controller for a subsequent brewing process calculating a new flow rate of water (par. 0071 loop; next step of process) so that the final temperature of the heated water for the subsequent brewing process matches the predetermined temperature (par. 0071).
With respect to claim 27, a process for brewing a beverage in a beverage brewing system comprising:
Flowing water into a water inlet line (par. 0033), 
Measuring a flow rate of the water flowing through the inlet line (par. 0064 fig. 10 ref. 206) using a flow meter (fig. 10 ref. 102) connected to a controller (par. 0064; par. 0033 lines 8-11)

measuring a temperature of the water with a temperature sensor (par. 0064 ref. 208) connected to the controller (par. 0064; inlet comprising pump; heater);
after the temperature of the water has been measured (par. 0065 last 6 lines; par. 0067 temp. data of water remaining), flowing the water from the inlet line (par. 0073; volume not met) into and through at least one heating device (par. 0064) providing a constant amount of heat to the flow of water to form heated water (par. 0035 desired temperature; par. 0070; predetermined temp.)
transferring the heated water to a water dispenser (par. 0037 fluid flow path fig. 10 ref. 111; par. 0043; outlet, tubing carry liquid).
measuring a final temperature of the heated water in the water dispenser (par. 0071 ref. 111) by a further temperature sensor (par. 0064 ref. 110) connected to the controller (par. 0064);
the controller determining a heating flow rate of water through the at least one heating device (par. 0071) to provide a predetermined temperature of the flow of heated water in the dispenser based on a temperature reading from the inlet temperature sensor (par. 0064) and the constant amount of heat provided by the at least one heating device (par. 0071);
the controller adjusting the flow rate of the water through the inlet line to adjust (par. 0033; 0064; par. 0071) to adjust the flow rate of the flow of water through the at least one heating device (par. 0064 par. 0071) to the heating flow rate that provides the predetermined temperature of the heated water in the water dispenser (par. 0071),
dispensing onto a beverage substance to form a beverage (par. 0035).
Though silent to a desired degree of the flow rate of the water fluctuates at most up to 1 % from a calculated set-point.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a numerical value relative the taught constant flow rate as taught by Beharry for its art recognized purpose of providing adequate time for the flow to achieve the desired heated target temperature prior to exiting the heater as taught.  
It would have been obvious to one of ordinary skill in the art to teach a numerical value relative the taught small difference in target temperature (par. 0071) thus achieving the desired target temperature with minor fluctuation of flow rate as taught by Beharry in the instance only small difference in temperature occur and achieve the desired heated target temperature prior to exiting the heater as taught.  

Selecting a preprogrammed recipe or setting in the controller (par. 0065).
Wherein the final temperature of the water is reduced and such change in temperature is received by the controller (par. 0071 temp less than target), and the controller recalculating the heating flow rate and adjusting the flow water to the recalculated heating flow rate to maintain the predetermined temperature (par. 0071).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the pre-wetting step as taught by Oh into the method of Beharry thus further providing the advantage of soaking the beverage medium such as coffee grind using common methods which are commonly referred to in the coffee industry as "pre-infusion" or "pre-wetting" the coffee grind to get the coffee grind to receive water.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a desired volume of liquid such as 1-15% for pre wetting for its art recognized purpose of providing an adequate amount of water such that pre wetting the coffee grind allows the coffee grind to absorb water and swell in size and release carbon dioxide to open paths for the hot water later poured into the coffee grind to more easily penetrate and extract the coffee flavors from the coffee grind as taught by Oh (par. 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a first heating device and a second heating device connected in series (par. 0033) as taught by Oh in the heater method of Beharry thus providing two distinct areas for heating which achieves the advantage of providing one hotter than the other and reducing the time required to heat the water in the second section to a desired temperature as taught by Oh (par. 0038).
Since both teach brewing cartridges, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach the brewer comprising a reader input device, such as with respect to claim 35 a bar code reader, connected to the controller as taught by Oh (par. 0071; bar code reader) thus preventing brewing with unauthorized cartridges as further taught by Oh (par. 0072) or for tracking inventory data as further taught.
With respect to claim 36, the controller determines the heating flow rate of water by consulting a look-up table, where the look up table is taken with respect to par. 0036 relative .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beharry et al. (20080041231) in view of Oh (20130344205) and Lassota (20030003208).
Beharry and Oh are taken as above.  
Though silent to a water inlet valve, Beharry does teach adjusting the flow rate of the brewing liquid with different mechanisms which aren’t limited in structure but by purpose and thus one of ordinary skill in the art would have been motivated to look to the art of variable size orifices for its art recognized purpose of varying flow of brewing liquid (par. 0071).
Lassota teaches a beverage brewer comprising adjustable valves for varying the flow of the liquid including providing size adjustable valves which change in size (par. 0041) or any type of controllable valve that can be adjusted in size (par. 0047).
Thus since both teach controller controlled brewing, since both teach the controller receiving signals for achieving the finally desired flow rate (par. 0047) and since both recognize different mechanisms for controlling flow rate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the size adjustable valve as taught by Lassota (par. 0047) as the variable size orifice mechanism as taught by Beharry (par. 0071 last 4 lines) since other mechanisms are known and can be used to achieve the liquid flow rate as taught by Beharry such as size adjustable valves and achieving a same desired control and automated adjustment of liquid flow rate to achieve the desired liquid temperature and flow as taught by both.

Response to Arguments
	With respect to applicants urging the “heat is not adjusted by the heater”, it is initially noted the claims positively claim “flowing the water from the inlet line into and through at least one heating device” and more specifically “the constant amount of heat provided by the at least one heating device”.
	With respect to applicants urging Beharry is silent to an inlet temperature sensor, 	it is initially noted the inlet water temperature provides the same initial temperature information as desired by Beharry (par. 0065 last 10 lines) for the art recognized purpose of setting control parameters.  The heater is after the first measured temperature as claimed and it is the water temperature which is after heating which is essential as taught by the prior art.  However it is noted Beharry does positively teach recognizing and 
Importantly, Beharry teaches the temperature is the constant, it is this constant which as claimed the flow rate is adjusted with respect to, to achieve the desired temperature. 
Though silent to the claimed temperature on the inlet, and in response to applicant's arguments against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Since Beharry recognizes a temperature sensor for providing the initial water temperature prior to heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange or further provide a temperature sensor on the inlet line as taught by Oh (par. 0064) for its art recognized and applicants intended purpose of providing first and second temperature sensors as taught by both such that the controller may monitor the temperatures at the inlet and the outlet through the first and second temperature sensors.  The advantage being providing the same solution to improving on the difficulty of controlling water temperature during brewing, specifically since the controller may adjust the speed of the pump to control the flow rate as a function of the inlet water temperature so that the outlet water temperature may be within the desired water temperature as taught by both.
With respect to applicants urging directed to par. 0071, as noted by applicant the cited statement of Beharry is taught at par. 0072.
Importantly, Beharry specifically teaches and as urged by applicant as the inventive concept, “changes in brewing liquid flow rate controlling the brewing liquid temperature”.
Further with respect to applicants urging Beharry makes it clear the heating power must be adjusted, Beharry specifically teaches “the power of the heating is usually not changed much, if it all.  Rather, it usually stays at a relatively high level, with changes in brewing liquid flow rate controlling the brewing liquid temperature” (par. 0072).
With respect to applicants urging Beharry merely provides “guessing”, Beharry teaches a same controller “to monitor and control the brewing process” and more specifically specific “programming language” and “logic” to cause a specific function or action (par. 0062) relative flow rate since “the power of the heating is usually not changed much, if it all.  Rather, it usually stays at a relatively high level, with changes in brewing liquid flow rate controlling the brewing liquid temperature” (par. 0072).
With respect to applicants urging Beharry cannot precisely control brewing temperature due to not measuring the temperature of the water added.  It is initially noted the inlet water temperature is provides the same initial temperature information as desired by Beharry (par. 0065 last 10 lines) for the 
Further with respect to applicants urging directed to combination of Beharry and Oh, Beharry not only recognizes sensing temperature but importantly “varying the flow rate is used as the primary control because the flow rate can be controlled in a much more precise and responsive manner than the power of the heating element” (par. 0072).
With respect to applicants urging directed to a desired temperature fluctuation.  Though silent to “at most up to 1%”, importantly Beharry teaches a same controller “to monitor and control the brewing process” and more specifically specific “programming language” and “logic” to cause a specific function or action (par. 0062) relative flow rate since “the power of the heating is usually not changed much, if it all.  Rather, it usually stays at a relatively high level, with changes in brewing liquid flow rate controlling the brewing liquid temperature” (par. 0072).
With respect to applicants urging directed to claim 29, it is initially noted claim 29 does not require a different temperature but merely “when” or “if”, i.e. wherein and in a first instance merely requires a measured temperature, which in the alternative is thus not required.  The method of claim 27 and claim 29 measure temperature to achieve the desired and thus with respect to claim 29, wherein the measured temperature is not different.
However, the examiner has further rejected the claim in the instant “wherein” the temperature is different as the claim is with respect to two different brewing’s, where Beharry teaches relative a subsequent brewing process providing a same controlled and desired temperature.  The claim provides no if/then correction relative the first brewing but merely identifying and providing a subsequent brewing which is controlled to achieve a target temperature for the brewing liquid and adjusting the flow rate of the brewing liquid thereby controlling the temperature, relative a first brewing, a second brewing and any and all subsequent brewing’s so that the final temperature of the heated water for the subsequent brewing process matches the predetermined temperature (par. 0071).
With respect to claim 36, the controller determines the heating flow rate of water by consulting a look-up table, where the look up table is taken with respect to par. 0036 relative measurements compared to stored temperature within the controller to determine, over or under heating, with respect to par. 0052 “watt density” and stored comparison table 1, and/or par. 0061 stored control logic instruction, routine program elements and par. 0065 relative amount or kind.

	Beharry specifically teaches it is this temperature data which is used “to control the brewing liquid flow rate” (par. 0064; last 5 lines).  
	Though silent to a water inlet valve and in response to applicant's arguments against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case Lassota teaches such.  Thus since both teach controller controlled brewing, since both teach the controller receiving signals for achieving the finally desired flow rate (par. 0047) and since both recognize different mechanisms for controlling flow rate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the size adjustable valve as taught by Lassota (par. 0047) as the variable size orifice mechanism as taught by Beharry (par. 0071 last 4 lines) since other mechanisms are known and can be used to achieve the liquid flow rate as taught by Beharry such as size adjustable valves and achieving a same desired control and automated adjustment of liquid flow rate to achieve the desired liquid temperature and flow as taught by both.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792